         Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 1 of 10




 1   Nicholas M. Wieczorek
     Nevada State Bar No. 6170
 2   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 3
     Las Vegas, Nevada 89169
 4   Telephone: (702) 862-8300
     nwieczorek@clarkhill.com
 5
     Barry A. Chasnoff
 6   Texas State Bar No. 04153500 (admitted pro hac vice)
     Blake W. Stribling
 7
     Texas State Bar No. 24070691 (admitted pro hac vice)
 8   Adam Kiehne
     Texas State Bar No. 24054926 (admitted pro hac vice)
 9   CHASNOFF MUNGIA VALKENAAR PEPPING & STRIBLING, LLP
     1020 NE Loop 410, Suite 150
10   San Antonio, Texas 78209
11   Telephone: (210) 469-4155
     bchasnoff@chasnoffstribling.com
12   bstribling@chasnoffstribling.com
     akiehne@chasnoffstribling.com
13
     Attorneys for Certain Underwriters at
14   Lloyd’s London Subscribing to Policy No. HAH15-0632
15

16                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
17
     MY LEFT FOOT CHILDREN’S THERAPY,                          Case No. 2:15-cv-01746-MMD-VCF
18   LLC; JON GOTTLIEB AND ANN MARIE
     GOTTLIEB,
19
          Plaintiffs
20                                                                        STIPULATED
          v.
21                                                                      HIPAA QUALIFIED
     CERTAIN UNDERWRITERS AT LLOYD’S                                   PROTECTIVE ORDER
22   LONDON SUBSCRIBING TO POLICY NO.
     HAH15-0632,
23
          Defendant.
24

25

26

27

28
                               Stipulated HIPAA Qualified Protective Order
                                         Case No.: 2:15-cv-01746
          Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 2 of 10




 1          In order to protect the confidentiality of protected health information obtained by the

 2   parties in connection with this case, the parties hereby agree as follows:

 3      A. CONFIDENTIAL MATERIAL AND INFORMATION SUBJECT TO THIS PROTECTIVE ORDER.

 4          1.      Any party or non-party shall be entitled to designate as “HIPAA/Confidential” (as

 5   set forth below) any document or discovery response which that party or non-party considers in

 6   good faith to contain patient information that is protected under federal or Nevada state law,

 7   including but not limited to patient names, social security numbers, and “protected health

 8   information” as defined by the Health Insurance Portability and Accountability Act and Health

 9   Information Technology for Economic and Clinical Health Act and their implementing

10   regulations (altogether, “HIPAA”), 45 C.F.R. § 160.103.

11      B. CONDITIONS FOR RELEASE OF CONFIDENTIAL DOCUMENTS.

12          2.      Any party or third-party may designate discovery responses, documents produced
13   in discovery, or deposition transcripts as confidential under this Order by stamping them as
14   “HIPAA/Confidential” on their face, by watermarking them, or by other mutually agreeable
15   means. If a party does not indicate that a particular document is confidential at the time it is
16   produced, it will be presumed not confidential, without prejudice to the party’s right to assert
17   confidentiality at a later time. Notwithstanding the foregoing, the parties acknowledge and agree
18   that any patient record (including, but not limited to, any clinical record or payment record) that
19   contains protected health information shall be deemed “HIPAA/Confidential” information,
20   without regard to whether such materials are stamped, watermarked, or otherwise designated.
21          3.      All “HIPAA/Confidential” documents or information produced or exchanged in
22   the course of this case shall be accessed, viewed, or used by the party or parties to whom the
23   information is produced solely for the purpose of this case, including appeals. Such documents
24   and information shall not be accessed, viewed, or used by the party or parties to whom it is
25   produced for any purpose unrelated to this case, including other litigation. Without limiting the
26   foregoing, and solely by way of example, if an employee of a recipient of this information who
27   has no role to play in this case views “HIPAA/Confidential” documents or information received
28
                                                        1
                                   Stipulated HIPAA Qualified Protective Order
                                             Case No.: 2:15-cv-01746
           Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 3 of 10




 1   by the recipient pursuant to this Order, the recipient would be in violation of this Order.

 2            4.       The parties are prohibited from disclosing any “HIPAA/Confidential” documents

 3   or information, except as described in Paragraph 5 below.

 4            5.       Unless the Court orders otherwise, “HIPAA/Confidential” documents and

 5   information may be disclosed only to the extent necessary for purpose of this case and only to

 6   the following persons, to the extent they are playing a role relevant to this case:

 7                     a. counsel for the respective parties to this litigation, including in-house counsel
                          and co-counsel retained for this litigation;
 8
                       b. employees of such counsel;
 9                     c. Plaintiffs and Defendants, as well as any officer or employee of a party to the
10                        extent reasonably deemed necessary by counsel for the prosecution or defense
                          of this litigation provided that each such person shall execute a copy of the
11                        Certification annexed to this Order as Exhibit A (which shall be retained by
                          counsel);1
12
                       d. consultants or expert witnesses retained for the prosecution or defense of this
13                        litigation, provided that each such person shall execute a copy of the
                          Certification annexed to this Order as Exhibit A (which shall be retained by
14                        counsel);
15                     e. non-attorney support personnel retained by a party or a party’s counsel to
                          assist in the case, such as outside data entry, photocopying or image scanning
16                        services, computer database creation services, document production services,
                          and the like, provided that each such person shall execute a copy of the
17                        Certification annexed to this Order as Exhibit A (which shall be retained by
18                        counsel);
                       f. any authors of “HIPAA/Confidential” documents or information;
19
                       g. the Court, Court personnel, and court reporters and court reporting services
20                        employed in connection with this case;
21                     h. witnesses who are referenced in the “HIPAA/Confidential” documents or
                          information and/or who provided treatment to the patients referenced in the
22                        “HIPAA/Confidential” documents or information—provided that (1) such
                          “HIPAA/Confidential” documents or information shall be provided to the
23                        witnesses solely for the purpose of taking such witnesses’ deposition, (2)
                          such witnesses shall not be allowed to retain copies of any shown
24
                          “HIPAA/Confidential” documents or information shown to them, and (3) each
25                        such person shall execute a copy of the Certification annexed to this Order as

26   1
      To the extent disclosure of “HIPAA/Confidential” documents or information may be made to employees, officers,
     directors, or other representatives of a party’s direct or indirect parent corporations, then any such individual shall
27   execute a copy of the Certification annexed to this Order as Exhibit A (which shall be retained by counsel) prior to
     disclosure.
28
                                                              2
                                         Stipulated HIPAA Qualified Protective Order
                                                   Case No.: 2:15-cv-01746
          Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 4 of 10




 1                      Exhibit A (which shall be retained by counsel); and

 2                  i. any other person only upon order of the Court or upon stipulation of the
                       Parties.
 3
            6.      Notwithstanding the foregoing, protected health information may be disclosed to
 4
     the person who is the subject of the protected health information to the extent such disclosure is
 5
     required by applicable law. With the exception of disclosure pursuant to ¶ 5(f)-(i) above, each
 6
     person to whom the parties’ counsel discloses “HIPAA/Confidential” documents or information
 7
     received pursuant to this Order shall, prior to the time of disclosure, be provided with a written
 8
     notice. The notice shall specify that the documents and information shall not be disclosed except
 9
     as provided herein, that the documents and information are subject to this Order in the United
10
     States District Court for the District of Nevada, and that a violation of the confidentiality
11
     provisions may lead to enforcement action, including, but not limited to, any proceeding for civil
12
     contempt.
13
            7.      Plaintiffs’ and Defendants’ counsel (including their support personnel) shall not
14
     make copies of “HIPAA/Confidential” documents or information in any form or medium
15
     (electronic or hard-copy), or provide originals to anybody, except as necessary for purposes of
16
     this litigation, including appeals. To the extent that counsel for Plaintiffs or Defendants provides
17
     access to “HIPAA/Confidential” documents or information to any individual or entity, the
18
     disclosing counsel shall be responsible for ensuring that such individuals or entities comply with
19
     this Order.
20
            8.      Promptly upon the conclusion of this litigation, including appeals, all
21
     “HIPAA/Confidential” documents or information, including all copies, notes, or other
22
     transcriptions made therefrom, in any form or medium (including both electronic and hard-copy),
23
     shall be securely destroyed by the recipient or securely returned by the recipient to the producing
24
     party. Such destruction shall conform to all relevant regulatory and generally accepted industry
25
     standards and shall be completed at the cost of the recipient. This paragraph obligates the parties
26
     only as to “HIPAA/Confidential” documents and information in their respective possession,
27

28
                                                        3
                                   Stipulated HIPAA Qualified Protective Order
                                             Case No.: 2:15-cv-01746
            Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 5 of 10




 1   custody, or control.

 2           9.     All documents containing “HIPAA/Confidential” information that has not been

 3   de-identified to the standards set forth in HIPAA at 45 C.F.R. § 164.514(a)-(c) and that are filed

 4   with the Court shall be filed with a request to seal documents in accordance with District of

 5   Nevada Local Rule 10-5. Upon failure of the filing party to file documents containing such

 6   information under seal in accordance with Local Rule 10-5, any party may request that the Court

 7   place the document under seal.

 8           10.    Nothing in this Order is intended to prevent authorized government officials, from

 9   having access to “HIPAA/Confidential” documents to which they would have access in the

10   normal course of their official duties, to the extent such access is permissible under applicable

11   law.

12           11.    A party may designate as “HIPAA/Confidential” documents or discovery

13   materials produced by a non-party by providing written notice to all parties of the relevant

14   document numbers or other identification within thirty (30) days after receiving such documents

15   or discovery materials. Notwithstanding the foregoing, the parties acknowledge and agree that

16   any patient record (including, but not limited to, any clinical record or payment record) that

17   contains protected health information shall be deemed “HIPAA/Confidential” information,

18   without regard to whether such materials are stamped, watermarked, or otherwise designated.

19           12.    If a party contends that any document or information is not entitled to confidential

20   treatment, such party may at any time give written notice to the party or non-party who

21   designated the material. The party or non-party who designated the material shall have twenty-

22   five (25) days from the receipt of such written notice to apply to the Court for an order

23   designating the material as “HIPAA/Confidential.”

24           13.    Each party shall implement and maintain reasonable and appropriate

25   administrative, physical, and technical safeguards to enable compliance with this Order. Such

26   safeguards shall include, but not be limited to, access controls, audit trails, firewalls, and

27   encryption of protected health information in transit and at rest. Each party shall maintain

28
                                                       4
                                  Stipulated HIPAA Qualified Protective Order
                                            Case No.: 2:15-cv-01746
          Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 6 of 10




 1   written policies and procedures governing the implementation of these safeguards. Each party

 2   receiving “HIPAA/Confidential” documents or information pursuant to this Order shall have

 3   conducted commercially reasonable privacy and data security audits and penetration tests at

 4   reasonable intervals on all relevant information technology systems (and have addressed all

 5   material privacy or data security issues raised in any such audits or penetration tests).

 6          14.     Each party shall comply with all applicable laws with regard to maintaining the

 7   privacy and security of “HIPAA/Confidential” documents and information and notifying affected

 8   individuals of any breaches of such information.

 9          15.     This Order shall be binding on the parties as of the date it is signed by the parties.

10   The provisions of this Order shall remain in full force and effect until further order of this Court.

11          16.     Even after the final disposition of this case (including appeals), a party or any
12   other person with standing concerning the subject matter (including without limitation any
13   individual who is the subject of “HIPAA/Confidential Information” or their personal
14   representative) may file a motion to seek leave to reopen the case for the limited purpose of
15   enforcing or modifying the provisions of this Order. The Parties agree that in the event of a
16   breach of this Order, damages will likely be an insufficient remedy and that in the event of a
17   breach or an anticipated breach of this Order, a court may enter an injunction to remedy the
18   breach or anticipated breach of this Order. The parties agree that any such dispute related to or
19   arising out of this Order shall be under the exclusive jurisdiction of the United States federal
20   courts and governed by the laws of the United States. The parties agree that before
21   “HIPAA/Confidential” documents or information may be disclosed to employees, officers,
22   directors, or other representatives of a party’s direct or indirect parent, the party disclosing the
23   information will obtain from the parent an agreement that the parent entity itself agrees that any
24   dispute arising out of this Order shall be under the exclusive jurisdiction of the United States
25   federal courts and governed by the laws of the United States. This will be accomplished in the
26   following manner:
27

28
                                                         5
                                    Stipulated HIPAA Qualified Protective Order
                                              Case No.: 2:15-cv-01746
         Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 7 of 10




 1                  a. At least thirty (30) days before a party discloses any “HIPAA/Confidential”
                       documents or information to the employees, officers, directors, or other
 2                     representatives of a party’s direct or indirect parent, the party disclosing the
                       information shall notify the other party of its intent to so disclose the
 3
                       “HIPAA/Confidential” information or documents to the employees, officers,
 4                     directors, or other representatives of a party’s direct or indirect parent;
                    b. At least ten (10) days before a party discloses any “HIPAA/Confidential”
 5
                       documents or information to the employees, officers, directors, or other
 6                     representatives of a party’s direct or indirect parent, the parent entity or
                       indirect parent entity receiving the “HIPAA/Confidential” information must
 7                     agree to be subject to the Terms of this Order by executing Exhibit A to this
                       Order, a copy of which must be given to the other party at least ten (10) days
 8                     before the party discloses any “HIPAA/Confidential” documents or
                       information;
 9
                    c. After receiving notice of a party’s intent to disclose any
10                     “HIPAA/Confidential” documents or information to the employees, officers,
                       directors, or other representatives of a party’s direct or indirect parent as
11
                       described in paragraph 16(a), the other party may object to this disclosure by
12                     filing a motion in a United States federal court seeking an injunction
                       preventing the disclosure;
13                  d. If a party fails to provide the parent or indirect parent’s consent to this Order
14                     as described in paragraph 16(b), the other party may object to this disclosure
                       by filing a motion in a United States federal court seeking damages and/or an
15                     injunction preventing the disclosure;

16                  e. The parties agree that one purpose of this paragraph is to ensure that before
                       any foreign nonparty entities are provided “HIPAA/Confidential” documents,
17                     such foreign nonparty entities have agreed that the jurisdiction and laws of the
                       United States apply in handling “HIPAA/Confidential” information.
18
            17.     Any party receiving “HIPAA/Confidential” information pursuant to this Order
19
     shall indemnify, defend, and hold harmless the party disclosing “HIPAA/Confidential”
20
     information against all claims, demands, suits, liabilities, costs, expenses (including attorneys’
21
     fees, breach notification costs, breach investigation costs, and breach remediation costs),
22
     damages, and losses suffered or incurred by the disclosing party arising out of (i) the receiving
23
     party’s breach of this Order or (ii) the receiving party’s violation of any applicable privacy,
24
     information security, or breach notification law with respect to the “HIPAA/Confidential”
25
     information. The party receiving “HIPAA/Confidential” information shall bear its own costs in
26
     the event that the privacy, security, or confidentiality of any “HIPAA/Confidential” information
27

28
                                                       6
                                  Stipulated HIPAA Qualified Protective Order
                                            Case No.: 2:15-cv-01746
          Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 8 of 10




 1   it received from another party pursuant to this Order is breached. For purposes of this paragraph,

 2   “receiving party” shall be deemed to include the receiving party and its agents, employees,

 3   contractors, representatives, and officers.

 4      C. HANDLING OF CONFIDENTIAL DOCUMENTS AT TRIAL.

 5          18.     To    the   extent   any    party    seeks    to   use    documents   containing   any

 6   “HIPAA/Confidential” information as exhibits at trial, the parties shall redact the documents to

 7   contain the minimum amount of protected health information needed to achieve the intended

 8   purpose and shall meet and confer in an attempt to obtain agreement regarding the handling of

 9   such materials during trial, and either party may petition the Court for a resolution of this matter

10   pursuant to the scheduling order or any other Court order then in effect. Neither party shall be

11   permitted to use documents containing “HIPAA/Confidential” information as exhibits at trial if

12   versions of such documents that have been redacted to the extent that would satisfy the de-

13   identification standard set forth in 45 C.F.R. § 164.514(a)-(c) would reasonably suffice for the

14   intended purpose.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
                                    Stipulated HIPAA Qualified Protective Order
                                              Case No.: 2:15-cv-01746
         Case 2:15-cv-01746-MMD-VCF Document 202 Filed 04/13/21 Page 9 of 10




 1         DATED this 12th day of April, 2021.

 2   CHASNOFF MUNGIA VALKENAAR                               AKIN GUMP STRAUSS HAUER &
     PEPPING & STRIBLING, LLP                                FELD, LLP
 3

 4
     By: /s/ Barry A. Chasnoff                               By: /s/ Shawn Hanson
 5      Barry A. Chasnoff                                          Shawn Hanson
        1020 NE Loop 410, Suite 150                                580 California Street, Suite 1500
 6      San Antonio, Texas 78209                                   San Francisco, CA 94104
        Telephone: (210) 469-4155                                  Telephone: (415) 765-9500
 7      bchasnoff@chasnoffstribling.com                            shanson@akingump.com
 8
        CLARK HILL PLLC                                            MARQUIS AURBACH COFFING
 9      Nicholas M. Wieczorek                                      Craig R. Anderson
        3800 Howard Hughes Parkway,                                10001 Park Run Drive
10      Suite 500                                                  Las Vegas, NV 89145
        Las Vegas, Nevada 89169                                    Telephone: (702) 382-0711
11      Telephone: (702) 862-8300                                  canderson@maclaw.com
12      nwieczorek@clarkhill.com
                                                                   Counsel for Plaintiffs My Left Foot
13      Attorneys for Certain Underwriters                         Children’s Therapy, LLC, Jon
        at Lloyd’s London Subscribing to                           Gottlieb, and Ann Marie Gottlieb
14      Policy No. HAH15-0632
15

16
                                                         IT IS SO ORDERED:
17

18                                                       ___________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
19
                                                                  4-13-2021
20                                                       DATED: ____________________________

21

22

23

24

25

26

27

28
                                                     8
                                Stipulated HIPAA Qualified Protective Order
                                          Case No.: 2:15-cv-01746
         Case 2:15-cv-01746-MMD-VCF Document 202
                                             200 Filed 04/13/21
                                                       04/12/21 Page 10 of 10




 1                                               EXHIBIT A

 2                                             CERTIFICATION

 3          I hereby certify my understanding that HIPAA/Confidential information is being

 4   provided to me pursuant to the terms and restrictions of the Stipulated HIPAA Qualified

 5   Protective Order dated ____________________, 2021 in My Left Foot Children’s Therapy, LLC

 6   et al v. Certain Underwriter’s at Lloyd’s London Subscribing to Policy No. 6032, United States

 7   District Court Case No. 2:15-cv-01746. I have been given a copy of the Order and have read it.

 8   I agree to be bound by the Order. I will not reveal the HIPAA/Confidential information to

 9   anyone, except as allowed by the Order.            I will maintain all such HIPAA/Confidential

10   information – including copies, notes, or other transcriptions made therefrom – in a secure

11   manner to prevent unauthorized access to it or unauthorized disclosure. I will not use the

12   HIPAA/Confidential information for any purpose unrelated to the purpose for which it was

13   provided to me. No later than thirty (30) days after the conclusion of this action, I will securely

14   return the HIPAA/Confidential information – including copies, notes or other transcriptions

15   made therefrom – to the counsel who provided me with them; or, in the alternative, I will

16   securely destroy them, as may be directed by said counsel, retaining no electronic or hard-copy

17   versions of the HIPAA/Confidential information in any form or medium. I hereby agree that any

18   dispute related to or arising out of this Order shall be under the exclusive jurisdiction of the

19   United States federal courts and governed by the laws of the United States. I hereby consent to

20   the jurisdiction of the United States District Court for the purpose of enforcing the Order.

21          DATED this _______ day of _____________, 2021.

22

23

24                                                          __________________________________

25

26

27

28
                                                        9
                                   Stipulated HIPAA Qualified Protective Order
                                             Case No.: 2:15-cv-01746
